       Case: 1:20-cv-02486 Document #: 14 Filed: 06/05/20 Page 1 of 1 PageID #:102




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    TIMOTHY NELLIS, JANEL DRANES,          )
    AND LUCY SOUSA, on behalf of           )
    themselves and all other similarly     )                     Case No. 1:20-cv-02486
    situated,                              )
                                           )
                                     Plaintiffs,                Judge Robert M. Dow Jr.
           v.                              )
                                           )
    VIVID SEATS LTD., an Illinois          )
    corporation, and VIVID SEATS LLC, a    )
    Delaware Corporation,                  )
                                           )
                               Defendants. )

                          CORPORATE DISCLOSURE STATEMENT
                            OF DEFENDANT VIVID SEATS LLC

          Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 3.2 of the United States District Court of

the Northern District of Illinois, Defendant Vivid Seats LLC states that it is a privately-held

limited liability company with no parent corporation and no publicly-held affiliates. 1

Dated: June 5, 2020                             Respectfully submitted,

                                                /s/ Mark S. Mester
                                                Mark S. Mester, one of the Attorneys for
                                                Defendant Vivid Seats LLC

Mark S. Mester (Illinois Bar No. 6196140)
Robert C. Collins III (Illinois Bar No. 6304674)
Dylan Glenn (Illinois Bar No. 6326952)
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Telephone: (312) 876-7700
Facsimile: (312) 993-9767
Email: mark.mester@lw.com
       robert.collins@lw.com
       dylan.glenn@lw.com


1
 Plaintiffs have sued Vivid Seats LLC as well as “Vivid Seats LTD.” See Compl. (Dkt. 1) ¶ 14. Vivid
Seats LTD., however, was previously consolidated into Vivid Seats LLC in 2016 and does not exist.
